ITEMID: 001-5350
LANGUAGEISOCODE: ENG
RESPONDENT: MLT
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: XUEREB v. MALTA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Maltese national, born in 1952 and living in Naxxar, Malta. He is represented before the Court by Dr P. Galea and Dr M. Sciriha, lawyers practising in Valletta, Malta.
A.
The applicant applied to contest the local council elections in Naxxar which were to be held on 21 January 1994. The applicant stood as an independent candidate.
Following an objection by the Nationalist Party the Magistrates' Court disqualified him from standing in the election. On 14 January 1994 the Court of Appeal set aside this decision. The applicant went on to be elected Mayor of Naxxar.
The applicant was subsequently charged before the Court of Magistrates of, inter alia, failing to send to the Electoral Commissioner within sixty days of the election results a signed statement of his election expenses as required by Schedule Three of Act XV of 1993 on Local Council Elections. Another independent candidate was charged with the same offence. None of the other 200 candidates, all of whom represented the governing or opposition party, was charged although they had failed to submit the required statement.
The applicant appealed to the First Hall of the Civil Court. He stated he was the victim of discrimination since the police had not instituted proceedings against the other 200 non-independent candidates even though they all failed to file declarations on their election expenses. On 17 January 1996 the First Hall of the Civil Court rejected the applicant's application for a constitutional remedy on the grounds that he and the only other independent candidate had committed additional electoral offences. On that account the court ruled that the applicant could not be considered to have been discriminated against with reference either to the Maltese Constitution or to Article 14 of the European Convention on Human Rights taken in conjunction with Article 3 of Protocol No. 1 thereto.
The applicant appealed to the Constitutional Court. On 17 February 1999 the Constitutional Court rejected his appeal. The Constitutional Court ruled that the applicant was not in an analogous situation to the other 200 candidates as, unlike the latter, he had committed further serious offences linked to the conduct of the local election. There was accordingly a justification for the difference in treatment. The Court stated in this connection:
“This Court cannot agree that it is irrelevant that [the applicant and the other independent candidate] were charged with other crimes. These crimes, and the applicant is not contesting his prosecution for them, are crimes relating to [the applicant's and the other independent candidates'] behaviour during the electoral campaign involving either violation of the electoral law provisions or serious offences consequential on such violation. The Commissioner of Police was thus faced in [the applicant's and the other independent candidate's cases], with a situation of violation of a different and much more serious law than the law applicable to the two hundred other candidates. The Commissioner could not, rightly so, consider the applicant and these other candidates in pari conditione nor were they in a situation of like and like.'
... The Court is satisfied that in the present case the determining factor for differential treatment ... was not a quality of the person accused or his political convictions, but the nature and seriousness of the crimes he - and not the other candidates - was charged with.”
By letter dated 12 August 1999 the applicant's lawyer informed the Court that the criminal proceedings instituted against him had not yet been terminated.
B. Relevant domestic law and practice
Local councils in Malta operate within a framework defined by legislation enacted by the Maltese Parliament and derive their regulatory powers from parent legislation. They may make bye laws within their area of competence in exercise of the powers delegated to them by Parliament.
